EXHIBIT 10.1

[frzt_ex101img3.jpg]

Corporate Sponsorship Agreement

Between American Diabetes Association and Freeze Tag, Inc.

 

This Agreement ("Agreement") is made effective March 22, 2018, by and between
Freeze Tag Inc., a Delaware Corporation ("Company"), with its principal place of
business located at 1720 Bray Central Drive, McKinney, TX 75069 and the American
Diabetes Association, Inc. ("Association"), an Ohio not-for profit corporation,
with its principal place of business located at 2451 Crystal Drive, Suite 900,
Arlington, VA 22202. ADA and/or Company may be referred to as a “Party” or
collectively as the “Parties.”

 

 

1. Purpose: The purpose of this Agreement is to benefit the Association and
advance its not-for-profit mission through a National Sponsorship of Get Fit
Don’t Sit DayTM. Company desires to assist the Association to carry out its
mission and agrees to provide the support described in this Agreement. Company
understands that as a not-for-profit charitable organization Association cannot
promote or endorse Company’s products or services, either explicitly or
implicitly. The Association may require that a disclaimer stating that Company’s
participation in this Agreement does not convey or imply the Association's
approval, endorsement, certification, acceptance, or referral of any product or
service of Company.

 

 

 

 

2. Scope: The Association agrees to identify and acknowledge Company as a
supporter of the organization and the diabetes cause, as permitted in connection
with qualified sponsorship payments and royalties under Section 513(i) and
Section 512 of the Internal Revenue Code and Treasury regulations thereunder
(“Code”). Company agrees not to knowingly take any actions that would jeopardize
the tax-exempt status of Association under section 501(c)(3) of the Code.
Company agrees to inform its business partners about Association’s tax-exempt
status. Company agrees to provide its services, as defined in Attachment A, in
accordance with all applicable laws and in accordance with standards of decorum
and taste so as not to adversely reflect upon the Association or its mission.

 

 

 

 

3. Term: This Agreement shall commence on March 15, 2018 and will expire on
March 14, 2020 unless terminated earlier pursuant to Section 13 of the Agreement
(the “Term”).

 

 

 

 

4. Intellectual Property: The Association is the sole and exclusive owner of its
name and logos, with or without accompanying words, and has the legal right to
enter into this Agreement. In addition, any materials provided by or developed
by the Association remain the property of the Association. The Association’s
names, logos, and various marks, are “the Association Marks”, as listed in
Attachment B. The Association’s ownership of the Association Marks is or shall
be secured through registration, or under common law, or both. Company’s use of
the Association Marks does not create ownership rights in the Association Marks
for Company. Company shall not, during the period of this Agreement, or any time
thereafter, challenge Association’s exclusive ownership or registration of
Association’s Marks, including any and all moral rights.

 

 

 

 

Company is the sole and exclusive owner of its name, logos, and marks (the
“Company Marks”), which include, without limitation, the names, logos, and marks
listed in Attachment B as Company Marks.

 



  1

   



 

[frzt_ex101img3.jpg] 

 



 

5. License: The Association grants Company a non-exclusive, limited, revocable
and conditional license during the term to use the Association Marks, solely to
identify Company as a supporter of the Association. Use by Company of the
Association Marks is limited to the particular Association Marks as authorized
by the Association, which may not be revised or altered in any way, without
prior written consent, must be displayed in the same form and colors, and does
not extend to any other marks of the Association. Use by Company of the
Association Marks on and in conjunction with its product or brand is conditioned
upon Company’s observance of the specifications for permissible uses of the
Association Marks as stated herein and as may be given to Company, from time to
time , in writing by the Association. Nothing shall prohibit the Association,
during the period of this Agreement, from licensing the use of substantially
similar marks for substantially similar uses in working with other companies or
industries. Company may not permit any third party to use the Association Marks
without the express prior written approval of the Association, which may be
withheld for any reason. The Association Marks must be used in a professional
manner and solely in connection with the activities authorized under this
Agreement.

 

 

 

 

The Company grants the Association a non-exclusive, limited, revocable and
conditional license during the term to use the Company Marks, solely to identify
Company as a supporter of the Association. The Company Marks must be used solely
in connection with the activities authorized under this Agreement.

 

 

 

 

6. Use of Association Marks: The Association Marks shall not be placed adjacent
to the mark of another organization concerned with diabetes, or those of a
company that manufactures products or provides services related to diabetes,
without the Association’s specific prior written consent, which may be withheld
for any reason. The Association Marks may not be used for individual, personal
or professional gain, or other private benefit, and Company shall not use the
Association Marks in any manner that, in the Association’s sole discretion and
judgment; diminishes their value or otherwise dilutes the Association Marks;
discredits the Association or tarnishes its reputation and goodwill; is false,
misleading or likely to cause confusion, mistake or deception; violates the
rights of others; violates any federal, state or local law, regulation or other
public policy; or mischaracterizes the relationship between the Parties,
including but not limited to the fact that Company is a separate and distinct
legal entity from, and is not an agent of, the Association. The use of Company
Marks by Association shall be in furtherance of the sponsorship elements set
forth in Attachment A.

 

 

 

 

7. Quality: All products, materials, services or other items of Company with
which the Association Marks are used shall be maintained throughout the period
of this Agreement at or above their quality at the beginning of the term.
Company shall provide to the Association on a quarterly basis two (2) samples of
any items or materials that contain the Association Marks.

 

 

 

 

8. Review: All uses of the Association Marks, including the specific placement
of the Association Marks on Company’s product and all promotional materials and
packaging, are subject to the Association’s prior written approval, which
approval shall be in its sole discretion. Any reference to the Association in
electronic or other publication or broadcast is subject to the Association’s
respective prior written approval, which approval shall not be unreasonably
withheld. Approval or disapproval shall be provided by the respective Party
within five (5) business days of request. Failure to have materials and/or
products featuring the Association Marks reviewed in advance of making then
available in the marketplace may be considered breach of the Agreement and cause
for immediate cancellation.



 



  2

   




[frzt_ex101img3.jpg] 




 

9. Infringement: Each Party shall take measures it deems necessary to assure
that none of the material which is prepared, or which shall be prepared,
pursuant to this Agreement, violates or infringes upon any trademark or
copyright, or any other right of any person, company or other entity. Both
Parties shall protect against infringement of the Association Marks. Each Party
shall provide reasonable assistance to the other party in protecting the
Association Marks upon request. Each Party shall notify the other party
immediately if it learns of any infringement of the Association Marks or
Company.

 

 

 

 

10. Mark. The Party owning the infringed mark shall have sole discretion to
determine whether to pursue such infringement.

 

 

 

 

11. Indemnification: Each Party agrees to defend, indemnify and hold harmless
the other Party, its officers, directors, employees, volunteers, subcontractors
and agents, from any and all claims, losses, damages, liabilities, judgments, or
settlements, including reasonable attorneys' fees, costs and other expenses
incurred on account of the their respective negligent acts or omissions, and
those of their directors, employees, agents, contractors and sub- contractors,
in connection with this Agreement.

 

 

 

 

12. Notification: Except as may be limited by applicable law, each of the
Parties hereto shall promptly notify the other of, and reasonably cooperate in
responding to or defending any inquiry, investigation, claim, suit or other
cause of action instituted, asserted or threatened against either Party hereto
or any of their respective Affiliates, shareholders, directors, officers,
agents, independent contractors or employees and arising out of or relating to
either Party’s obligations under this Agreement or any other matter contemplated
hereby.

 

 

 

 

13. Insurance: During the term of this Agreement, and before any sponsorship or
promotional activities are conducted under this Agreement, Company shall obtain
and maintain at its expense, Commercial General Liability Insurance coverage
with an insurance carrier with a Best’s rating of A+. The insurance shall be in
an amount of: $2,000,000 per occurrence and $2,000,000 aggregate with a
$2,000,000 aggregate for products and completed operations. The Association must
be a named additional insured, and shall be provided at least 30 days’ notice
for cancellation of policy and 10 days’ notice for non-payment of premium. Such
insurance shall be primary and non-contributory.

 

 

 

 

14. Termination: Before expiration of the Term, either Party may terminate this
Agreement upon: (i) any material breach of the Agreement by the other Party, if
such breach is not remedied to the reasonable satisfaction of the non-breaching
Party within ten (10) business days after written notice; (ii) ten (10) business
days written notice to the other Party whenever the notifying Party in its sole
discretion determines that the continuation of the Agreement will damage its
reputation or good will; or (iii) written notice in the event one Party (a)
becomes or is declared insolvent or bankrupt or is subject to the appointment of
a trustee or receiver or any equivalent thereof, (b) is the subject of any
proceeding related to its liquidation or insolvency (whether voluntary or
involuntary) which is not dismissed within ninety (90) days, (c) makes an
assignment for the benefit of creditors, or (d) is subject to any sale, lease or
other transfer of all or substantially all of its assets to any entity; or (e)
is subject to a change of control (whether by merger, stock transfer or
otherwise), except in the case of an initial public offering.

 

 

 

 

15. Effect of Termination or Expiration: Upon termination or expiration, no
further use may be made of the Association Marks, or other proprietary property
or materials provided, developed or intended for use in connection with the
Sponsorship, without prior written authorization, other than as set out in this
section. All other originals and copies of the Association Marks (whether in
printed, electronic, recorded, and/or other tangible form) shall be discarded or
destroyed within five (5) business days. The obligations under sections 8, 9,
10, and 11 and 19 and this section 14 shall survive the termination or
expiration of this Agreement.

 



  3

   




[frzt_ex101img3.jpg] 

 


 

16. Force Majeure: Neither Party shall be in breach of this Agreement if Program
or Event activities are cancelled as a result of forces beyond the Party’s
reasonable control, such as unusually severe weather, fire, explosion, civil
disturbance, terrorism or act of God. Whenever possible, any schedule for
performance stated above shall be extended as necessary to overcome the effects
of such force majeure, or the company promotion shall be transferred to another
Association program or event.

 

 

 

 

17. Liability: Company and Association agree that each is responsible for its
own business activities and for its action or inaction relating to the specific
Program or Event activities under this Agreement. Company shall be responsible
for securing any necessary release forms from participants in any Company
activity not held at the Association’s Program or Event activity.

 

 

 

 

18. Non-Assignment: This Agreement shall be between the Parties only, and does
not grant rights to any other party. This Agreement may not be assigned by
either Party without the prior written consent of the other Party. Any amendment
of this Agreement must be in writing signed by authorized representatives of
each of the Parties.

 

 

 

 

19. Confidentiality. The provisions of this Agreement shall be maintained by the
Parties as confidential during the Term and thereafter. In addition, any and all
aspects of Company’s business, including without limitation all non-public
information or trade secrets directly or indirectly related thereto, that
Association becomes exposed to during the Term, and extensions or renewals, of
this Agreement shall be maintained as confidential, and shall not be further
disclosed by Association, or used by Association for any purpose other than
performing hereunder during the Term or thereafter. Company shall at all times
retain full ownership in and to all information respecting its business, and
shall be the sole and exclusive owner of all materials created by or for the
Company hereunder, with the exception of the Association Marks.

 

 

 

 

20. Independence. Nothing in this Agreement shall create a partnership, joint
venture or establish the relationship of principal and agent or any other
relationship of a similar nature between the Parties. The Parties to this
Agreement shall be considered independent contractors and neither Party is
granted the right or authority to assume or create any obligation on behalf of
or in the name of the other.

 

 

 

 

21. Survival. Any and all warranties, provisions, rights and obligations of the
Parties herein described and agreed to be performed subsequent to the
termination of this Agreement, including but not limited to obligations
respecting confidentiality and indemnification, shall survive the termination of
this Agreement.

 

 

 

 

22. Successors and Assigns. This Agreement shall be binding on the parties, and
on their successors and assigns, without regard to whether it is expressly
acknowledged in any instrument of succession or assignment. However, Company may
only assign its responsibilities under this Agreement with Association’s prior
written approval as provided in Section 18.

 

 

 

 

23. Entire Agreement. This Agreement, including any attachments, if applicable,
and any other documents and agreements contemplated herein, constitute the
entire agreement between the Parties with regard to the subject matter. This
Agreement supersedes all previous agreements between or among the Parties
respecting such, and there are no other agreements or understandings between or
among the Parties other than as set forth herein.

 



  4

   




[frzt_ex101img3.jpg] 




 

24. Amendment. No amendment, alteration, modification of or addition to this
Agreement, and no waiver of rights or remedies hereunder, shall be valid or
binding unless expressed in writing and signed by the Party to be bound thereby.

 

 

 

 

25. Compliance with Anti-discrimination Laws and Policies. Company states that
it is its practice to adhere to all applicable federal, state and local laws
relating to discrimination in the workplace and Company does not have any rule
or policy that automatically excludes a person with diabetes from employment in
any position with Company.

 

 

 

 

26. Notice: All written notices required to be given pursuant to the terms set
forth in this Agreement shall be deemed given on the day notice is either
delivered personally, or by fax or overnight or certified delivery or deposited
in the mail addressed as specified below:

 

If to the American Diabetes Association:

  

Address: 2451 Crystal Drive, Suite 900

Arlington, VA 22202

Email:

Attn: Daryl Hayes, Corporate Development Officer

Attn: Jonathan Webb, Vice President,

Corporate Alliances (cc)

Attn: Sean McDonough, Vice President and General Counsel, Legal Affairs (cc)

If to Freeze Tag, Inc.

  

Address: 17200 Bray Central Drive

McKinney, TX 75069

Email:

Fax:

Attn: Craig Holland, CEO

 

 

27. Governing Law: This Agreement is subject to and shall be construed in
accordance with the laws of the Commonwealth of Virginia with jurisdiction and
venue in federal and Virginia courts in Alexandria and Arlington, Virginia. If
any terms of this Agreement are invalid or unenforceable under any statute,
regulation, ordinance, executive order or other rule or law, such term shall be
deemed reformed or deleted only to the extent necessary to comply with such
statute, regulation, ordinance order or rule, and the remaining provisions of
this Agreement shall remain in full force and effect.

 

Signatures:

 



American Diabetes Association

  Freeze Tag, Inc.

 

    

  

 

   

  

 

 

By:

 

  By:

 

 

 

Name

 

  Name

 

 

 

Title

 

  Title

 

 

 

Date

 

 

Date

 

 

 



 



  5

   




[frzt_ex101img3.jpg] 

ATTACHMENT A

 

ACKNOWLEDGEMENT OF SUPPORT

 

The following outlines the type of acknowledgment that has been agreed upon by
the Company and the Association and describes the appropriate recognition of
support, in accordance with the Internal Revenue Code. (All advertising,
promotional and educational materials, with the Association marks, are subject
to the Association’s advance review and approval.)

 

Products/Brand covered by this Agreement: Freeze Tag App Products, ZeeTour App

 

Sponsorship Type: National Get Fit Don’t Sit DayTM Sponsor

As a National Sponsor, Company shall participate in and receive recognition for
the following activities, for the Term, as agreed upon by Company and the
Association. The Association shall review with Company on a semi-annual basis
the recognition of Company’s participation in the activities outlined below.

 

Use of Association Intellectual Property- Association Name and Logo
(“Association Mark”):

The Association hereby grants Company the right to use the Association Name and
Logo (“the Association Marks”) on educational, promotional and or advertising
materials throughout the Term (see Attachment “B”). All materials containing the
Association Marks are subject to advance review and written approval by the
Association and Company acknowledges that the Association is the final arbiter
in determining whether or not its Marks are suitable to appear on materials. Any
display of Association Mark must be accompanied by one of the following
relationship statements:

 

 

a. “Freeze Tag is a national sponsor of Get Fit Don’t Sit DayTM, a wellness
engagement day of American Diabetes Association®”

 

 

 

 

b. “Freeze Tag is a national sponsor of American Diabetes Association®”

 

A. 2018 National Get Fit Don’t Sit DayTM

 

National Get Fit Don’t Sit DayTM, (NGFDS) May 2, 2018 is the Association’s
high-profile wellness day that brings a message around physical activity into
the workplace; it is designed to bring awareness about the importance of getting
up and moving throughout the day. As a sponsor of the 2018 NGFDS Day event,
Company shall include:

 

i. E-Toolkit

 

E-toolkit shall include cobranded assets which can be downloaded by
participating companies and organizations. Cobranded assets include:

 



 

· Cobranded cover

 

· Print Ad/Poster

 

 

 





 

o Field Toolkit: Template campaign materials leveraged by field staff to
customize for local area. Logo is included on:



  



 

· Cobranded cover

 

· Print Ad/Poster



 

 

· Association shall provide Freeze Tag with customized social media messaging
that can be used to promote the company’s role in the campaign (estimated
timeline March).

 



  6

   



 
[frzt_ex101img3.jpg] 


ii. Association Channels:

 

Company shall receive recognition in the following Association Channels:

 

Website

Company logo shall be prominently featured on the campaign landing page for
National Get Fit Don’t Sit Day.

 

Media and Public Relations

Company shall be acknowledged as a national sponsor in the Association’s press
release announcing the third annual National Get Fit Don’t Sit Day.

 

Association Consumer E-News

Company shall be recognized as a sponsor of National Get Fit Don’t Sit Day
content featured in Consumer e-newsletters – Stop Diabetes® and Living with Type
2 Diabetes

 

Email Marketing

Company shall be recognized as a national campaign sponsor in one (1) to two (2)
email announcements, to the Association’s corporate lists and to our engaged
consumer base. Corporate lists include current Association sponsors and
wellness-minded companies who have engaged in past wellness day initiatives.

 

Social Media

Association shall leverage its social media channels to engage participants in
National Get Fit Don’t Sit Day:

 



 

· The Association will mention/tag Freeze Tag in posts announcing National Get
Fit Don’t Sit Day on May 2.

 

· The Association will also share/retweet up to three (3) social media posts on
Facebook, Twitter and Instagram—one before National Get Fit Don’t Sit Day, one
on May 2 and one after the campaign.



 

Internal Communications

Company shall be mentioned as the national sponsor of National Get Fit Don’t Sit
Day in all internal communications to Association staff, including but not
limited to Notable News and ADA News.

 

B. Company Pin Pad/POS Donation Campaign for Tour de Cure® and Step Out
(2018-2019)

 

In 2018 Company shall commit to developing a customized version of its ZeeTour
app to support Tour de Cure® and Step Out Walk to Stop Diabetes® events across
the US. By way of the ZeeTour app, Company agrees to ask their customers to
participate in a voluntary pin pad/POS donation campaign to support the
Association’s events. The pin pad campaign donation levels are to be mutually
determined by Company and Association. (See Attachment “C” for volunteer
donations guidelines)

 

Company shall provide all tracking reports to Association which shall include
total participants and funds raised through the pin pad/POS campaign per event
site for the duration of the Term. For the purposes of this Agreement, funds
raised through the pin pad/POS donation campaign shall be applied towards
Company’s total sponsorship of $150,000 for the Term.

 

  7

   




[frzt_ex101img3.jpg] 


Company and Association shall collaborate to:

 



 

· Strategically identify markets in 2018 to act as test sites for implementation

 

 

 

 

· Identify number of events both Tour and Step Out prior to 2019 Tour season

 

 

 

 

· Develop a marketing strategy prior to implementation



  

C. Association Media Channels: Promotions That Give Back

 

The Association shall leverage its Promotions That Give Back website and e-news
to help raise awareness about Company’s Cause Promotion and national support.

 

 

a. Promotions That Give Back webpage

 

Description: 3-4 lines that outline the relationship with Association and
co-venture arrangement (% of every purchase of in store apps goes to
Association)

 

 

 

 

b. Promotions That Give Back e-Newsletter

 

Audience: Shoppers and purchasers from Association (ShopD.org website),
DiabetesForecast e-news subscribers, excludes donors in December.

 

 

 

 

Circulation: 510,000; Frequency: Quarterly.

 

 

 

 

Description: Photo/graphic, headline, and 20-25 word blurb with link to
Promotions That Give Back webpage.

 

A final schedule determining the dates and activities shall be mutually agreed
to by the parties.

 

D. Additional Rights and Benefits

 

The Association agrees to provide the following additional rights and benefits:

 



 

· Explore additional opportunities to be presented throughout the duration of
this agreement

 

 

 

 

· If requested, a quote from the Association for Company to use in a press
release(s)

 

 

 

 

· Recognition on the “Corporate Supporter - National Sponsors” web pages of
diabetes.org that includes a paragraph describing Company’s relationship and
commitment to the Association

 

 

 

 

· Opportunity to work with Association local market offices to encourage
awareness for Company’s support, which may include but is not limited to
engaging in Company’s social media posts via Facebook or Twitter, where
appropriate

 

 

 

 

· Single account executive for all Association-related communications

 

 

 

 

· Strategy meeting(s) with account executive to guide relationship or as needed

 

 

 

 

· Monthly report detailing results/status of commitment, fifteen (15) to thirty
(30) days post activation and following the conclusion of the Agreement



 



  8

   




[frzt_ex101img3.jpg] 


E. Relationship Structure & Payment Schedule

 

Company agrees to pay to the Association the cash rights fee in the amount of
$150,000 for this Sponsorship Agreement.

 

Payments to Association shall be payable according to the following schedule:

 

Year 1 – Due: December 31, 2018 - $50,000

 

Year 2 – Due: December 31, 2019 - $75,000

 

Remaining Balance Due: March 30, 2020 - $25,000

 

Signatures:

  



American Diabetes Association

Freeze Tag, Inc.

 

 

 

 

 

 

 

By:

 

By:

 

Name

 

Name

 

Title

 

Title

 

Date

 

Date

 

 

 



 

  9

   


[frzt_ex101img3.jpg] 

 

ATTACHMENT B

 

Use of the Association’s Marks

Any use of the Association’s Marks requires the review and approval of the
Association. Any modification to taglines or to the ‘locked up’ imagery
(Association brand and Cause brand) also requires review and written approval by
the Association to ensure that with any modification, there is prominent
proximity between the brands.

 

Approved Association Cause or Activity Marks: “American Diabetes Association
Stop Diabetes®” and “Tour de Cure®” and “Tour de Cure ‘year’®” – as logos
change, attachments shall be added to this contract

[frzt_ex101img4.jpg]

PROMOTIONAL SUPPORTER

 

[frzt_ex101img5.jpg]

NATIONAL SPONSOR

Get Fit Don’t Sit Day®

 

  10

   

 
[frzt_ex101img3.jpg] 

 

ATTACHMENT C

 

CAUSE MARKETING COMPLIANCE GUIDELINES

 

DONATION AT CHECKOUT

 



 

a. Definition Invitation to consumer to make a voluntary donation, separate and
apart from the purchase price of any product or service.

 

 

 

 

b. Legal Requirements The company must not either: (a) keep any of the donated
money, or (b) be compensated in any way by the Association. A signed contract
between the company and the Association is required. Check with the Legal
Department.

 

 

 

 

c. Tracking Funds. A reliable system must be implemented to keep track of all
consumer donations and to assure that 100% of the donated funds are delivered to
the Association on a regular and timely basis.

 

 

 

 

d. Disclosures Several states have special disclosure requirements when
consumers are asked to make donations. Check with Company Legal Department for
required disclosures.



 

 



11



 